     Case: 1:19-cv-07579 Document #: 42 Filed: 09/14/20 Page 1 of 8 PageID #:292




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

CAMBRIDGE MUTUAL FIRE INSURANCE )
COMPANY,                          )
           Plaintiff,             )
                                  )                              No. 19 C 7579
      v.                          )
                                  )                              Judge Sara L. Ellis
PAUL J. CHAIKEN, MARA J. CHAIKEN, )
                       1
and CESAR VALENZUELA,             )
                                  )
           Defendants.            )


                                      OPINION AND ORDER

        Cesar Valenzuela filed a tort action in state court against Defendants Paul and Mara

Chaiken (the “Chaikens”) for injuries sustained in a slip-and-fall incident on their property. The

Chaikens tendered their defense in that action to their insurer, Plaintiff Cambridge Mutual Fire

Insurance (“Cambridge”), and Cambridge subsequently filed an action in this Court claiming that

it does not have a duty to defend the Chaikens in that action. Cambridge now moves for a

declaratory judgement in its favor. Because the Chaikens’ insurance policy with Cambridge did

not cover the relevant property at the time that Valenzuela sustained injuries, the Court grants

Cambridge’s motion and concludes that Cambridge has no duty to defend the Chaikens.

                                          BACKGROUND 2

        On July 13, 2018, Valenzuela fell into an unmarked hole while delivering building

materials to the Chaikens’ property, located at 30 Lakewood Place in Highland Park, Illinois (the


1
 Cesar Valenzuela is the plaintiff in a separate action against Paul and Mara Chaiken, and the Court
dismissed him from this action on January 23, 2020. Doc. 25.
2
 In resolving Cambridge’s motion for judgment on the pleadings, the Court considers Cambridge’s
complaint, the Chaikens’ answer, and the exhibits attached to those pleadings. See N. Ind. Gun &
Outdoor Shows, Inc. v. City of S. Bend, 163 F.3d 449, 452–53 (7th Cir. 1998).

                                                    1
      Case: 1:19-cv-07579 Document #: 42 Filed: 09/14/20 Page 2 of 8 PageID #:293




“Highland Park property”). The Chaikens purchased the Highland Park property in 2017, and

they were remodeling it while residing at their property located at 1005 Oxford Road, Deerfield,

Illinois 60015 (the “Deerfield property”). They began to reside at the Highland Park property in

August 2018. Following the incident, Valenzuela filed a tort action in Illinois state court for

damages against the Chaikens and the construction company remodeling the property. The

Chaikens then tendered their defense to Cambridge and sought indemnification for the damages

awarded Valenzuela. Cambridge accepted that tender subject to reservations.

        The Chaikens had a home insurance policy with Cambridge. The policy, in pertinent

part, provides as follows:

               SECTION II – LIABILITY COVERAGES

               A.      Coverage E – Personal Liability

               If a claim is made or a suit is brought against an “insured” for damages because of
               “bodily injury” or “property damage” caused by an “occurrence” to which this
               coverage applies, we will:

                       1.     Pay up to our limit of liability for the damages for which an
                              “insured” is legally liable. Damages include prejudgment interest
                              awarded against an “insured;” and

                       2.     Provide a defense at our expense by counsel of our choice, even if
                              the suit is groundless, false or fraudulent. We may investigate and
                              settle any claim or suit that we decide is appropriate. Our duty to
                              settle or defend ends when the amount we pay for damages
                              resulting from the “occurrence” equals our limit of liability.

Doc. 3 at 34. The policy also included an exclusion that states this coverage “do[es] not apply to

‘bodily injury’ or ‘property damage’. . . [a]rising out of a premises” owned by an insured that is

not an “insured location.” Id. at 34–35. The policy defines an “insured location” in relevant part

as:

               a.      The “residence premises”;


                                                 2
    Case: 1:19-cv-07579 Document #: 42 Filed: 09/14/20 Page 3 of 8 PageID #:294




               b.      The part of other premises, other structures and grounds used by you as
                       a residence and;

                       (1)    Which is shown in the Declarations; or

                       (2)    Which is acquired by you during the policy period for your use as
                              a residence.

Id. at 23. The policy defines “residence premises” as: (a) “The one family dwelling, other

structures, and grounds;” or (b) “That part of any other building; where you reside and which is

shown as the “residence premises” in the Declarations.” Id. The Declaration provides that “the

premises covered by this policy is located at” 1005 Oxford Road, Deerfield, Illinois. Id. at 1.

The policy was effective from April 11, 2018 to April 11, 2019. However, the Chaikens

cancelled the policy effective August 15, 2018—a month after Valenzuela’s incident—for the

Highland Park property.

                                      LEGAL STANDARD

       Pursuant to Federal Rule of Civil Procedure 12(c), a party may move for judgment on the

pleadings after the complaint and answer have been filed. Fed. R. Civ. P. 12(c). When the

movant seeks to “dispose of the case on the basis of the underlying substantive merits . . . the

appropriate standard is that applicable to summary judgment, except that the court may consider

only the contents of the pleadings.” Alexander v. City of Chicago, 994 F.2d 333, 336 (7th Cir.

1993). The pleadings include the complaint, answer, and documents attached as exhibits to the

complaint and answer. N. Ind. Gun & Outdoor Shows, Inc., 163 F.3d at 452–53. The Court

should grant a motion for judgment on the pleadings if “no genuine issues of material fact remain




                                                 3
    Case: 1:19-cv-07579 Document #: 42 Filed: 09/14/20 Page 4 of 8 PageID #:295




to be resolved” and the movant “is entitled to judgment as a matter of law.” Alexander, 994 F.2d

at 336.

                                             ANALYSIS

          In support of its motion, Cambridge argues that it does not have a duty to defend the

Chaikens because the Highland Park property was not an insured location on the date that

Valenzuela sustained injuries. Specifically, the policy unambiguously covered the dwelling in

which the Chaikens resided and because they resided at the Deerfield property on the date of the

incident, there is no duty to defend a claim involving the Highland Park property. In response,

the Chaikens argue that the date of the incident is not relevant; instead, there is coverage under

the policy, because they moved to the Highland Park property and used it as a residence after the

incident yet during the policy period.

          The Court looks to Illinois substantive law to determine whether the insurance policy

provides coverage. See Netherlands Ins. Co. v. Phusion Projects, Inc., 737 F.3d 1174, 1177 (7th

Cir. 2013). The Illinois Supreme Court has instructed that in order to determine whether an

insurer has a duty to defend the insured, a court must look to the allegations in the complaint to

evaluate whether the facts therein could potentially fall within policy coverage; if so, the insurer

must defend the insured “even if the allegations are groundless, false, or fraudulent.” Id. at 1178

(quoting Northbrook Prop. and Cas. Co. v. Transp. Joint Agreement, 194 Ill. 2d 96, 98 (2000)).

“An insurer may not justifiably refuse to defend an action against its insured unless it is clear

from the face of the underlying complaints that the allegations fail to state facts which bring the

case within, or potentially within, the policy’s coverage.” Id. (quoting Northbrook, 194 Ill. 2d at

98). Because the Chaikens’ home insurance policy is a contract, the Court interprets it according

to the general rules of contract interpretation. See Hobbs v. Hartford Ins. Co. of the Midwest,



                                                  4
    Case: 1:19-cv-07579 Document #: 42 Filed: 09/14/20 Page 5 of 8 PageID #:296




214 Ill. 2d 11, 17 (2005). The Court’s primary objective is to “ascertain and give effect to the

intention of the parties, as expressed in the policy language.” Id. If the policy’s language is

unambiguous, courts apply the policy as written, unless it contravenes public policy. Id. If

language in a policy is subject to more than one reasonable interpretation, it is ambiguous. See

id. Courts construe ambiguous terms strictly against the drafter and in favor of coverage.

Outboard Maine Corp. v. Liberty Mut. Ins. Co., 154 Ill. 2d 90, 118 (1992). And although parties

may suggest “creative possibilities,” the Court will only consider reasonable interpretations and

“will not strain to find an ambiguity where none exists.” Hobbs, 214 Ill. 2d at 17.

       Under the terms of the policy, Cambridge does not have a duty to defend a suit that seeks

damages for bodily injuries that occurred at premises that the insured owned but was not an

“insured location.” Doc. 23 at 34–35. In other words, if the Highland Park property was not an

“insured location,” there is no duty to defend. See Am. Bankers Ins. Co. of Fla. v. SFC Enters.

LLC, No. 18 C 4495, 2020 WL 777248, at *3 (N.D. Ill. Feb. 18, 2020) (no duty to defend where

injuries occurred off the insured premises); State Farm Fire & Cas. Co. v. Mann, 172 Ill. App.

3d 86, 93 (1988) (no duty to defend because accident occurred off the insured premises); see also

AMCO Ins. Co. v. Rohr, No. 08-540-GMP, 2009 WL 1956475, at *2–3 (S.D. Ill. July 8, 2009)

(interpreting insurance contract under Illinois law and finding no duty to defend because the

accident did not occur at “insured location”); Heritage Ins. Co. v. Bucaro, 101 Ill. App. 3d 919,

923 (1981) (policy only provided coverage for accidents that occurred on the actual insured

premises).

       Under the Chaikens’ policy, an insured location is defined as: (a) “the residence

premises” or (b) “the part of other premises, other structures and grounds used by you as a

residence and: (1) [w]hich is shown in the Declarations; or (2) [w]hich is acquired by you during



                                                 5
    Case: 1:19-cv-07579 Document #: 42 Filed: 09/14/20 Page 6 of 8 PageID #:297




the policy period for your use as a residence.” Doc. 3 at 23. The Declaration lists the residence

premises as the Deerfield property, thus, the Highland Park property must satisfy the second

definition to qualify as an “insured location.” Id. at 1, 23. The parties agree that the Chaikens

began to reside at the Highland Park property in August 2018, which was within the effective

policy period. Therefore, the Highland Park property appears to qualify as an “insured location”

because the Chaikens both used the premises as a residence and acquired it during the policy

period for such use. But this is not the end of the inquiry. Cambridge contends that coverage is

unavailable because the accident occurred on the Highland Park property before the Chaikens

began to reside there and it therefore was not an “insured location” on the date of the accident.

Thus, the Court must evaluate the significance of the date of the accident in determining whether

a premises is an insured location.

       The Court first turns to the terms of the insurance policy. Under the policy, Cambridge

will provide a defense if a suit is brought against an insured for damages because of bodily injury

“caused by an ‘occurrence’ to which this coverage applies.” Id. at 34. And the policy defines

“occurrence” as “an accident . . . which results, during the policy period, in: a. ‘Bodily injury’; or

b. ‘Property damage.’” Id. at 23. The policy further provides that “[i]n case of an accident or

‘occurrence,’ the ‘insured’ will” give written notice that sets forth “[r]easonably available

information on the time, place and circumstances of the accident or ‘occurrence’.” Id. at 38.

Taken together, these terms indicate that the policy provides insurance against injuries sustained

in certain accidents. That is, coverage stems from a specific accident, thus, the date and location

of the accident affect the availability of coverage. Here, Valenzuela sustained injuries on the

Highland Park property before the Chaikens began residing there. Therefore, the Highland Park

property was not an “insured location” on the date of the accident, and there is no coverage



                                                  6
    Case: 1:19-cv-07579 Document #: 42 Filed: 09/14/20 Page 7 of 8 PageID #:298




available. Illinois case law supports this conclusion. In evaluating whether an insurance

company has a duty to defend, Illinois courts consistently look to the date of an accident to

assess the availability of coverage. See Allstate Prop. & Cas. Ins. Co. v. Mahoney, 2011 IL App

(2d) 101279, ¶¶ 15, 16 (insured was driving the motor vehicle at the time of the accident, thus,

the motor vehicle exclusion to the homeowners’ insurance policy applied and there was no

coverage); State Farm Fire & Cas. Co. v. Martinez, 384 Ill. App. 3d 494, 500 (2008) (no

coverage under the homeowners’ insurance policy because the insured were not residents of the

property at the time of the incident); Auto-Owners Ins. Co. v. Stubban, 371 Ill. App. 3d 513, 514,

516 (2007) (homeowners’ insurance policy provision providing coverage if the insured did not

own the recreational vehicle was inapplicable because at the time of the accident, the insured

owned the vehicle at issue, even though after the accident it became clear that the vehicle was

stolen); Allstate Ins. Co. v. Stewart, 158 Ill. App. 3d 129, 134 (1987) (looking to where the

insured was at the time of the accident to determine whether the premises qualified as “insured

premises”). Other courts have also concluded that coverage turns on the status of property at the

time of the accident. See, e.g., Arrowood Indem. Co. v. King, 304 Conn. 179, 188 (2012)

(personal liability provision “plainly provides insurance against the consequences of certain

accidents, and it is the ATV’s location at the time of such an accident that therefore determines

whether coverage applies” (emphasis added)).

       The Chaikens suggest that the policy’s definition of “insured location” is ambiguous

because it does not specify that the relevant date for coverage is the date of the occurrence. The

Chaikens cite no case law in support of this argument. As discussed, the policy unambiguously

demonstrates the relevance of the date of an occurrence in determining coverage, and courts

consistently look at the date of an occurrence alongside the location to determine coverage.



                                                 7
    Case: 1:19-cv-07579 Document #: 42 Filed: 09/14/20 Page 8 of 8 PageID #:299




Overall, the Highland Park property was not an “insured location” on the date that Valenzuela

sustained injuries there. Although the Highland Park property may qualify as an “insured

location” in August 2018 when the Chaikens began to reside there, that is not relevant to

determining coverage for an incident that occurred approximately a month earlier. Therefore,

Cambridge has no duty to defend the Chaikens.

                                        CONCLUSION

       For the foregoing reasons, the Court grants Cambridge’s motion for judgement on the

pleadings [27]. The Court enters judgment in favor of Cambridge and issues a declaratory

judgment that Cambridge has no duty to defend the Chaikens in the underlying action.



Dated: September 14, 2020                                          ______________________
                                                                   SARA L. ELLIS
                                                                   United States District Judge




                                                8
